El Juez Asociado Se. Wole,
emitió la opinión del Tribunal.
Presentada en este caso una demanda contra el apelante en cobro de un pagaré que venció el día 30 de diciembre de 1906, el demandado formuló excepción previa a dicha demanda por el fundamento de que la acción había prescrito. La corte de distrito ante la cual se celebró el juicio de novo en apelación,, declaró con lugar la referida excepción y permitió al deman-dante que enmendara su demanda en dicho acto, lo que hizo en los términos siguientes: “que el pagaré que se copia en el hecho primero de esta demanda ha sido- prorrogado o. reno-vado por los demandantes en varias ocasiones durante los años’ 1907, 1909 y 1911, con la anuencia y por súplicas del demandado. ’ ’
Concedida la enmienda, el demandado formuló una excep-ción previa fundándose en qué la demanda era ambigua, inin-teligible y .dudosa, y no aducía hechos suficientes para deter-*145minar una causa de acción, por no alegarse en dicha enmienda que la interrupción de la prescripción se hiciera por escrito de acuerdo con el artículo 48 del Código de Enjuiciamiento Civil. La Corte de Distrito declaró sin lugar la excepción y el apelante alega que se cometió error.
En cuanto a'la ambigüedad que ha sido alegada, el apelante sostiene que nadie puede determinar en qué día, mes o año tuvieron lugar dichas renovaciones. Tal vez la corte debió haber exigido al demandante que fuera un poco más preciso y si al no proceder así se cometió algún error, éste no era perjudicial, puesto que el demandado ciertamente tuvo conoci-miento de que en varias ocasiones antes de que venciera el tér-mino de la prescripción, dicho demandado había renovado o prorrogado su pagaré y si era importante para él conocer las fechas precisas, pudo haber solicitado que se le hiciera un bill of particulars.
T con. respecto a la alegación que se ha hecho de que la de-manda no expresaba que la nueva promesa se hizo por escrito, se hace difícil determinar a qué cansas de acción o. clases de prescripción hace referencia el artículo 48 del Código de En-juiciamiento .Civil. Dicho artículo es como sigue:
“Artículo 48. — Ningún consentimiento o promesa de un contrato nuevo, o de la continuación de uno' ya hecho, será prueba suficiente para que el caso quede fuera de las disposiciones dé este título,'a menos que así const'e' por' escrito, bajo la Urina de- la parte'en- contra de la cual haya de Utilizarse.!” ■ ■ ■
El título se refiere principalmente a ciertas incapacidades sin que nada se disponga en el mismo acerca de determinadas acciones .o. términos de,'-prescripción. . >Sim.-embargo, ,-admi-tiendo que el artículo 48 hace -refer,encía,.atodos. lo.s; iérminps de prescripción, el código no contiene ninguna disposición que exija al demandante que alega una nueva promesa, que pruebe que la misma se hizo por escrito.
En los diferentes Estados de la Unión se exige que la prueba de ciertos contratos se presente por escrito, pero no. *146-es necesario determinar en una alegación que el demandado contrató por escrito. Además un contrato puede ser renovado mediante pagos parciales y la promesa no es la única cosa indispensable para interrumpir el término de la prescripción.
Se dió comienzo al juicio y llegó el momento oportuno al demandado de acudir a las disposiciones del artículo 48, en el caso de que fuera aplicable, al presentar los demandantes su prueba testifical acerca de las promesas verbales. El de-mandado no hizo objeción alguna durante el juicio, habiendo por consiguiente, renunciado a’ cualquiera objeción que hu-biera podido hacerse con respecto a la omisión de probar una nueva promesa por escrito. Falero v. Falero et al., 15 D. P. R., 118; 38 Cyc., 1393, 1395, Juicio; 20 Cyc., 320, Estatuto sobre Fraudes.
El demandado formuló su contestación alegando haber ve-rificado el pago. La corte de distrito tomó en consideración la prueba y resolvió que solamente se habían satisfecho unos sesenta dólares, dictando sentencia por el saldo, sin que se haya alegado ningún error.
. El abogado del apelante alegó' oralmente ante este tribunal que la corte de distrito no debió haber permitido, que se pre-sentara una enmienda sin estar jurada. Pero como éste no era un defecto jurisdiccional, no habiéndose promovido ante la corte inferior, debe considerarse que se renunció a ella especialmente por no haber sido alegada como un fundamento de error, según lo exigen las reglas 42 y 43 de esta corte. Debe confirmarse la sentencia.

Confirmada.

Jueces concurrentesSres. Presidente Hernández y Aso-ciados MacLeary, del Toro y .Aldrey..